 



Exhibit 10.2

AMENDMENT TO THE
CAPSTONE TURBINE CORPORATION
RESTRICTED STOCK PURCHASE AGREEMENT

     THIS AMENDMENT to the Agreement for the purchase of stock between Capstone
Turbine Corporation (the “Company”) and John Tucker (“Purchaser”), dated
August 4, 2003, is made on this ___day of February, 2005.

RECITALS:

     WHEREAS, the Company granted to Purchaser on August 4, 2003 an award of its
common stock subject to the terms and restrictions stated in the Agreement,
including terms for the payment of a purchase for such common stock; and

     WHEREAS, the Company and Purchaser desire to clarify and correct the terms
that are stated in the Agreement for vesting of the restricted stock shares
subject thereto in the event of a change in control of the Company;

     NOW, THEREFORE, the Agreement is hereby amended by restating Section 4 in
the manner set forth below, as authorized by the board of directors of the
Company to be effective January 31, 2005:

     4. VESTING.

     The Shares shall vest and be released from the Company’s Repurchase Option
(as hereinafter defined) in accordance with the following provisions:

     (a) 25% of the Shares (rounded down to the next whole number of shares)
shall vest one year after the “Vesting Commencement Date” (as defined below),
and 1/48th of the Shares (rounded down to the next whole number of shares) shall
vest each month thereafter on the date corresponding to the Vesting Commencement
Date, so that all of the Shares shall be vested on the 48th month anniversary of
the Vesting Commencement Date, subject to, with respect to each vesting date,
Purchaser continuing to be either an Employee or a Consultant of the Company on
such vesting date.

     (b) Vesting under this Section shall cease in the event that Purchaser
ceases to be either an Employee or a Consultant; provided, however, that if
Purchaser is terminated by the Company other than for Cause (as such term is
defined in the Company’s Amended and Restated 2000 Equity Incentive Plan) prior
to the one-year anniversary of the Vesting Commencement Date, 1/48th of the
Shares (rounded down to the next whole number of shares) shall be deemed to have
vested on the one-month anniversary of the Vesting Commencement Date and on each
monthly anniversary thereafter until the date of such termination. At such
times, the repurchase provisions of Section 5 hereof shall apply to all Shares
that are Unvested Shares as of the date of such termination.

 



--------------------------------------------------------------------------------



 



     (c) The Vesting Commencement Date shall be August 1, 2003.

     (d) Notwithstanding anything herein to the contrary, in the event of an
“Acquisition” of the Company, as defined in the Capstone Turbine Corporation
Amended and Restated 2000 Equity Incentive Plan, the vesting of the Shares shall
be governed by the terms of such plan relating to an Acquisition.

     IN WITNESS WHEREOF, the undersigned officer of the Company has executed
this Amendment pursuant to authorization from the Company and the Purchaser has
set his hand hereto on the date first written above.

              CAPSTONE TURBINE CORPORATION
 
       
 
       

  By:    
 
       
John Tucker
       
 
       

  Its:    

       

2